Cook, P. J.,
delivered the opinion of the court.
We think this case falls under the principle announced by this court in Smith v. Lacey, 86 Miss. 295, 38 So. 311, 109, Am. St. Rep. 707, and therefore must be reversed. The plaintiff in attachment was entitled to judgment against the claimant and the sureties on his bond, in spite of the intervening bankruptcy of the defendant in attachment. This is a contest between the claimant and the creditor, and does not affect the estate of the bankrupt.

Reversed and remanded.